DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	This action is in response to Applicant’s amendment filed on 03/29/2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Summary
Claims 21-40 are newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin West on 04/07/2021.

Claims 25, 28, 38, and 40 are canceled.
The application has been amended as follows:

(Claim 21) is amended to incorporate the elements from claims 25 and 28 to become: 
--An impact tool comprising: 
an output drive; 
an anvil coupled to the output drive, the anvil having an axis of rotation and including an anvil impact surface configured to rotate about the axis of rotation, the anvil impact surface including an outer end positioned radially outward from the axis of rotation; 
a hammer configured to apply a rotational impact force on the anvil to rotate the output drive, the hammer including a hammer impact surface configured to engage the anvil impact surface; 
a plurality of spaced apart targets located on a surface of the anvil, the surface of the anvil and plurality of spaced apart targets located radially inward toward the axis of rotation from the outer end of the anvil impact surface; and 
an anvil angle sensor located proximate to the surface of the anvil, the anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets; 
a second plurality of spaced apart targets located on a surface of the hammer; and 
a hammer angle sensor located proximate to a surface of the hammer, the hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets; 
a controller electrically coupled with the anvil angle sensor and the hammer angle sensor, 

wherein the controller determines at least one of an angular position of the hammer, an angular position of the anvil, and angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the first signal and the second signal.—

(Claim 25) is canceled in its entirety, its subject matter incorporated into claim 21 as indicated above. 

(Claim 26) is amended to recite dependence upon claim 21 to become:
--The impact tool as recited in claim 21, further comprising a second hammer angle sensor located proximate to the surface of the hammer and adjacent to the hammer angle sensor, the second hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets.--

(Claim 28) is canceled in its entirety, its subject matter incorporated into claim 21 as indicated above.

(Claim 29) is amended to recite dependence upon claim 21 to become:
--The impact tool as recited in claim 21, further comprising a transmitter configured to wirelessly transmit a signal generated by the controller, the signal containing data indicative of at least one of an angular position of the hammer, an angular position of the anvil, an angular position of the output drive, an angular velocity of the hammer, and angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the first signal and the second signal.--

(Claim 30) is amended to recite dependence upon claim 21 to become:
--The impact tool as recited in claim 21, further comprising a data storage, the data storage configured to store data generated by the controller that is indicative of at least one of an angular position of the hammer, an angular position of the anvil, an angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the first signal and the second signal.--

(Claim 36) is amended to incorporate the elements from claim 38 to become:
--An impact tool comprising: 
an output drive; 

a hammer configured to apply a rotational impact force on the anvil to rotate the output drive, the hammer including a hammer impact surface configured to engage the anvil impact surface; 
a first plurality of spaced apart targets located on a surface of the anvil, the surface of the anvil located radially inward toward the axis of rotation from the outer end of the anvil impact surface; 
an anvil angle sensor located proximate to the surface of the anvil, the anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets; 
a second plurality of spaced apart targets located on a surface of the hammer; and 
a hammer angle sensor located proximate to a surface of the hammer, the hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets;
a controller electrically coupled with the anvil angle sensor and the hammer angle sensor, the anvil angle sensor configured to generate a first signal in response to detection of one or more of the plurality of spaced apart targets by the anvil angle sensor and the hammer angle sensor configured to generate a second signal in response to detection of one or more of the second plurality of spaced apart targets by the hammer angle sensor, the first signal and the second signal being furnished to the controller, wherein the controller determines at least one of an angular position of the hammer, an angular position of the anvil, an angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy 

(Claim 38) is canceled in its entirety, its subject matter incorporated into claim 36 as indicated above.

(Claim 39) is amended to incorporate the elements from claim 40 to become:
--An impact tool comprising: 
an output drive; 
an anvil coupled to the output drive, the anvil having an axis of rotation and including an anvil impact surface configured to rotate about the axis of rotation, the anvil impact surface including an outer end positioned radially outward from the axis of rotation; 
a hammer configured to apply a rotational impact force on the anvil to rotate the output drive, the hammer including a hammer impact surface configured to engage the anvil impact surface; 
a first plurality of spaced apart targets located on a surface of the anvil, the surface of the anvil located radially inward toward the axis of rotation from the outer end of the anvil impact surface; 
an anvil angle sensor located proximate to the surface of the anvil, the anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets and to generate a first signal in response thereto; 
a second plurality of spaced apart targets located on a surface of the hammer; 

a controller electrically coupled with the anvil angle sensor and the hammer angle sensor and configured to receive the first signal and the second signal, 
wherein the controller determines at least one of an angular position of the hammer, an angular position of the anvil, an angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the first signal and the second signal;
a second anvil angle sensor located proximate to the surface of the anvil and adjacent to the anvil angle sensor, the second anvil angle sensor configured to detect respective ones of the first plurality of spaced apart targets and to generate a third signal in response thereto; and 
a second hammer angle sensor located proximate to the surface of the hammer and adjacent to the hammer angle sensor, the second hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets and to generate a fourth signal in response thereto, the third signal and the fourth signal being furnished to the controller, 
wherein the controller determines at least one of the angular position of the hammer, the angular position of the anvil, the angular position of the output drive, the angular velocity of the hammer, the angular velocity of the anvil, the angular velocity of the output drive, the angular kinetic energy in the hammer, and the quantity of energy delivered to the anvil by the hammer based at least partially on the third signal and the fourth signal.--

(Claim 40) is canceled in its entirety, its subject matter incorporated into claim 40 as indicated above.

Allowable Subject Matter
Claims 21-24, 26-27, 29-37, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed combination including the following features:
None of the cited prior arts, specifically Schmidt (US 2012/0222876 A1), Kobayashi (US 4,609,089), or Amano (US 6,371,218 B1), specifically disclose or make obvious that both the hammer and the anvil of the impact tool have “regularly spaced targets” in combination with first and second sensors on the hammer and anvil. The cited prior arts appear to teach at least targets on the hammer and anvil, with only a single anvil sensor (see Kobayashi). However, Kobayashi does not teach that the spaced targets on the anvil are “located radially inward from the radially outer end of the anvil” as specified in the claims. The other prior arts cited in on the PTO-892 also do not teach these elements, or make those elements obvious.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731